                    Case 1:20-cr-01365-KWR Document 15 Filed 08/31/20 Page 1 of 1

                                           CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                       Before the Honorable Steven C. Yarbrough
                                            Arraignment/Detention Hearing
Case Number:              Cr 20-1565 KWR                          UNITED STATES vs. FAUSTINE
Hearing Date:             8/31/2020                               Time In and Out:          9:38 am – 9:43 am
Courtroom Deputy:         K. Dapson                               Digital Recording:        Hondo
Defendant:                Anthony Faustine                        Defendant’s Counsel:      Aric Elsenheimer
AUSA:                     Nicholas Marshall                       Pretrial/Probation:       S. Day
Interpreter:
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Monday, September 21, 2020
                                                                                            Discovery Order not entered;
      Parties agree Standing Discovery             Discovery Order previously
☒                                          ☐                                            ☐   parties to confer pursuant to Rule
      Order to be electronically entered           entered
                                                                                            16.1(a) within 14 days
☒     Case assigned to: Judge Riggs
☒     Trial will be scheduled by presiding judge                  ☐ Trial currently set
☒     Defendant waives Detention Hearing
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
